—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered November 16, 1998, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of promoting prison contraband in the first degree in satisfaction of a two-count indictment and other pending charges and was sentenced as a second felony offender to a prison term of 2V2 to 5 years, to run consecutive to the sentence he was currently serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and the briefs, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.